[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 5, 2006
                             No. 05-15738                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 92-00043-CR-001

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

LABARRON PENDLETON,
a.k.a. Bright Eyes,
a.k.a. Red,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                              (June 5, 2006)

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:
      Latisha V. Colvin, appointed counsel for Labarron Pendleton, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Pendleton’s supervised release and resulting sentence are

AFFIRMED.




                                          2